Citation Nr: 1044183	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-14 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD, to include 
on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1950 to September 
1952.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2005 rating decision in which the RO in Manila, The 
Philippines granted, inter alia, service connection for PTSD and 
assigned an initial 50 percent disability rating.  In November 
2005, the Veteran filed a notice of disagreement.  A statement of 
the case (SOC) was issued in February 2007 , and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the Board 
of Veterans' Appeals) in April 2007.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Los Angeles, 
California, which has certified the appeal to the Board.

In September 2010, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

 Later in September 2010, the undersigned Veterans Law Judge 
granted the Veteran's motion to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2010).

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  Further, as 
explained below, the Board has also characterized the appeal as 
encompassing a claim for a TDIU due to PTSD, to include on an 
extra-schedular basis (as reflected on the title page).  

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The Board notes that the report of the last VA examination for 
the Veteran's PTSD of record, and the medical evidence, in 
general, dates back to March 2005.  More recent statements from 
the Veteran's daughter, as well as the Veteran's discussion of 
his current PTSD symptomtomatology during the September 2010 
Board hearing indicates that the Veteran's PTSD may have 
worsened, possibly warranting a higher rating.  Moreover, during 
the hearing, the Veteran expressed his belief that his PTSD had 
increased in severity since the February 2005 VA examination.

The Board also notes that, during the Veteran's hearing, he 
indicated that he stopped working due to his increasing PTSD 
symptoms, and thus appeared to raise the issue of entitlement to 
a TDIU due to his PTSD, his only service- connected disability.  
On these facts, the claim for a TDIU is essentially a component 
of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009). [The Board notes, parenthetically, that, 
after giving the Veteran an opportunity to file a formal claim 
for a TDIU, and completing the other actions noted below, 
adjudicate the matter of the Veteran's entitlement to a TDIU due 
to service-connected PTSD, in the first instance, to avoid any 
prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 
384 (1993)].

In light of the Veteran's contentions of increased and additional 
symptomatology, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable rating 
criteria, is needed to properly evaluate the Veteran's 
psychiatric disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of his claim for an higher initial rating for PTSD (as 
this claim, emanating from an original claim for benefits, will 
be considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2009).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.   If the Veteran fails 
to report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to him by the pertinent VA 
medical facility.

Further, to ensure that all due process requirements are met, the 
RO should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  The 
RO should also explain how to establish entitlement to a TDIU due 
to PTSD.  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

The RO's adjudication of the claim for a higher initial rating 
should include consideration of whether "staged" rating of the 
Veteran's PTSD (assignment of different ratings for distinct 
periods of time, based on the facts found) pursuant to Fenderson 
(cited to above) is appropriate.  Moreover, in adjudicating the 
matter of a TDIU, the Board points out that, even if the 
percentage requirements for a TDIU set forth in 38 C.F.R. § 
41.6(a) are not met, the RO should also consider whether the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
4.16(b), for award of a TDIU due to PTSD on an extra-schedular 
basis, are met.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a 
VA Form 21-8940, to enable him to file a 
formal application for a TDIU due to PTSD.

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim(s) for a higher 
rating for PTSD and/or for a TDIU due to 
PTSD that is not currently of record.  

The RO's letter should specifically explain 
how to establish entitlement to a TDIU due 
to PTSD.  The RO should also clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA may 
decide the claim within the one-year 
period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, RO 
should arrange for the Veteran to undergo 
VA examination, by a psychologist or 
psychiatrist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the individual 
designated to examine the Veteran, and 
the report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include psychological testing, 
if warranted) should be accomplished (with 
all results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should specifically render 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss, depressed mood, anxiety, panic 
attacks, sleep impairment, impaired 
judgment, speech, impulse control and/or 
thought processes, neglect of personal 
hygiene and appearance, suicidal and/or 
homicidal ideation, and delusions and/or 
hallucinations.  The examiner should render 
a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score representing 
the level of impairment due to the 
Veteran's PTSD, and an explanation of what 
the score means.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for a higher initial 
rating for PTSD and for a TDIU due to PTSD 
in light of all pertinent evidence and 
legal authority (to include whether staged 
rating of the Veteran's PTSD is 
appropriate, pursuant to Fenderson (cited 
above), and, as regards the matter of a 
TDIU due to PTSD, 38 C.F.R. § 4.16(b)).

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of all additional legal 
authority considered, clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A.§§ 
5109B, 7112 (West Supp. 2010).  The RO is reminded that this 
appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

